Sykes, J.
(dissenting).
In my opinion the demurrer to the declaration was properly sustained. The declaration is predicated upon the fact that the plaintiffs are the holders in due course of the notes and sue upon them as such holders.' Plaintiffs and defendants were joint makers, and when the notes were paid hy the plaintiffs they were transferred to them. The suit is not for the entire amount of the notes, but for the pro rata share of the defendants, based, however, upon the fact that plaintiffs are the holders in due course of the notes.
It is the contention of the appellants, as shown by their brief, that they are entitled to maintain the suit as holders because of section 2169, Hemingway’s Code (section 2682, Code of 1906). That section reads as follows:
“In all cases of joint or joint and several indebtedness, the -creditor may settle or compromise with and release any one or more of such debtors; aiid the settlement or release shall not affect the right or remedy óf the creditor against the other debtors for the amount remaining due and unpaid, and shall not operate to release any of the others of the said debtors; and all mortgages or securities for -the said indebtedness shall remain in full force against the debtors not released, in favor of the creditor, and also in favor of such of the debtors as may be entitled to contribution, payment, or reimbursement from others of said debtors, and the right of payment, contribution or reimbursement, as among themselves, shall not be affected by this section; and if any debtor, so released, shall have paid more than his ratable share of the whole debt, the whole amount paid by him shall be credited, and if less than his ratable share, then the full amounts of his ratable share shall be credited, and the other debtors shall be liable for the residue.”
It is unnecessary to analyze this' section, because the majority opinion does not hold that the suit can be maintained under it. In my opinion this section does not authorize a suit of this kind.
*269The plaintiffs were comakers of the notes sued on. When they paid these notes, the indebtedness evidenced thereby was extinguished, and neither they nor any one else could then maintain a suit on the notes. Stevens v. West, 1 How. 310, 29 Am. Dec. 630; Lenoir v. Moore, 61 Miss. 400; Claiborne v. Bank, 2 How. 727.
The rule is thus succinctly stated in 7 Cyc. 1023:
“Where a note is paid by one of several joint makers to the payee or holder, it will operate as an extinguishment of the note as to the latter. . . .”
It is true that under the facts stated in the declaration the plaintiffs would be entitled to contribution were a suit properly brought upon this theory. Even if we view the facts stated in the declaration as also an attempt to state a cause of action for contribution, the demurrer still should have been sustained. The suit is based on promissory notes, express promises to pay. A suit for contribution is based on an implied promise arising from the payment of the notes by several of the makers, whereby a right to contribution arises because of the equity of the situation from those makers of the note who fail to pay their pro rata share. This right of contribution does not arise until the note had been paid and the express indebtedness thereby extinguished. Originally the right of contribution was purely an equitable right given because of the equities of the situation. A modern view of this doctrine, however, is to the effect that a suit for contribution may be maintained in a law court upon the theory that by virtue of the payment of the note an implied promise to pay his pro rata share is given in favor of those extinguishing the indebtedness. 9 Cyc., p. 794; De Paris V. Trust Co., 7 Boyce (30 Del.) 178, 104 Atl. 691, 1 A. L. R. 1352; 6 R. C. L. 1036; Hunter v. Harris, 63 Or. 505, 127 Pac. 786.
The declaration clearly attempts to state a cause of action based on the notes, which is an express promise to pay. It attempts to treat the note as not extinguished, but still as an existing indebtedness. The theory of con*270tribution, upon the other hand, treats the note as having been extinguished and paid, and by virtue of this extinguishment of that right an implied promise therefrom arises. In my judgment this is an attempt to state in one count of a declaration two separate, independent and antagonistic causes of action. This court has repeatedly held since the enactment of the statute referred to in the majority opinion of the court that this cannot be done. Town of Hazelhurst v. Cumberland Tel. Co., 83 Miss. 303, 35 So. 951; Railroad Co. v. Abrams, 84 Miss. 456, 36 So. 542.
This declaration does not merely present a misjoinder of both parties plaintiff and parties defendant, but a misjoinder in one coui\t of separate, independent, distinct, and antagonistic causes of action.
The declaration, in my opinion, is further faulty because a liability for contribution is a separate, and not a joint-, liability. In order to maintain actions for contribution in a court of law, each plaintiff should separately sue each defendant for the amount due him in this case. That this is a separate liability is laid down in Cyc., Corpus Juris, and Ruling Case Law. See, also Falley v. Gribling (Ind. Sup.), 22 N. E. 723; Yore v. Yore, 240 Mo. 451, 144 S. W. 847; Hoyt v. Tuthill, 33 Hun (N. Y.) 196; notes in 10 Am. St. Rep. 644, and 98 Am. St. Rep. 46.
In order to avoid this multiplicity of suits, these plaintiffs could maintain a suit against these defendants in a court of equity, because the causes of action arise from the same transaction.
Entertaining these views, I feel compelled to express them in this dissent.